DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	In view of the Appeal Brief filed on 12/2/2021, PROSECUTION IS HEREBY REOPENED. A new ground(s) of rejection are set forth below.

Response to Amendment
3.	According to paper filed December 21st 2020, claims 1-25 are pending for examination with an August 27th 2008 priority date under 35 USC §120.
	By way of the present Amendment, claims 2, 9, and 16 are amended. Claim 1 is previously canceled and claims 23-25 are newly added.

Response to Arguments
4.	Applicant's arguments filed December 2nd 2021 have been fully considered but they are not persuasive.
35 USC §112
Applicant traverses the rejections of claims 4, 11, and 18 based on the following rationale:

35 USC §112 (pre-AIA ) does not require that each feature of a claim must recite a “technical feature.”

Although the wording “technical feature” is not spelled out in 35 USC §112 requirements, technical features are expected in patent applications. Particularly, dependent claims are required to further limit their parent claims and claim 4 fails to do that. Claim 4 recites “the stationary gesture is detected irrespective of a location at which the input is received on the touch-sensitive surface”, which literally reciting the claim 2 feature of “detecting an input on the touch-sensitive surface of the electronic device”. Unless some parts of the touch-sensitive surface of the claimed electronic device is not functioning, the entire touch–sensitive surface as claimed is deemed capable of receiving touch inputs.
It is also noted that appellant fails to clearly define “stationary gesture”, which is, for examination purpose, construed as “end of a gesture” pending appellant’s clarification and set forth as such in prior Office action.

	Applicant traverses the rejections of claims 5, 12, and 19 based on the following rationale:

“the touch-sensitive surface has curved edges” is definite and clarifies the touch-sensitive surface required by independent claim 2 has curved edges.

	A specially designed shape of a device either for marketing or look purposes belongs to design patent arena unless some particular functions or operations associated with said particularly designed shape. Most of all, for patent examination purpose, it is important to understand where of the touch-sensitive surface is curved, the bezel part, the surrounding surface edges, or simply the surface itself is concave or convex?
	Applicant further argues that “these are issues of breadth rather than definiteness.” (Page 19 bottom of the present Brief) However, lack of given description in the Specification for a recited feature, definiteness of claim recitations comes before breadth.

	Applicant traverses the rejections of claims 6, 13, and 20 based on the following rationale:

“the touch-sensitive surface is round” is definite and clarifies the touch-sensitive surface required by independent claim 2 is round.

	Again, a specially designed shape of a device either for marketing or comforting purposes belongs to design patent arena unless some particular functions or operations associated with said particularly designed shape. For patent examination purpose, it is important to understand where of the touch-sensitive surface is round. Is the entire touch-sensitive surface round or the surface itself is concave or convex?
	As discussed above, lack of given description in the Specification for a recited feature, definiteness of claim recitations comes before breadth.

	35 USC §103
	independent claims 2, 9, and 16 and dependent claims 3, 7-8, 10, 14-15, 17, and 21-22

Applicant traverses rejections with the argument of “fails to establish a prima facie case of Obviousness”. Particularly, applicant highlighted two limitations of claim 2, “in accordance with a determination that the input is a rotation gesture … a clockwise direction on the touch-sensitive surface, increasing a volume of audio playback of media” and “… a rotation gesture that includes movement in a counterclockwise direction on the touch-sensitive surface that is different from the clockwise direction, decreasing the volume of audio playback of media”.
	Accordingly, a newly cited reference, Bolliot et al., is applied in the present Office action. The argued feature of clockwise gesture increasing volume and counterclockwise gesture decreasing volume is disclosed in Bolliot.

dependent claims 23-25 under pre-AIA  35 USC §103

Applicant highlights claim 23 feature of “… a stationary gesture… transitioning from a media pause state to a media play state;”

Applicant submits “the touch-sensitive surface as illustrated in FIGS. 8A-8B causes the electronic device to transition between a media pause state and a media play state” and re-produced Figures 8A and 8B in the present Brief. However, the description given in the Specification regarding Figures 8A and 8B does not mention “media pause” or “media play” at all. Moreover, “stationary gesture” is not mentioned either. (See paragraphs [0047] [0048] of US2018/0129402). Figures 8A and 8B actually depict a single point input.
As discussed above for claim 4, applicant never tried to clearly define “stationary gesture”, which is, for examination purpose, construed as “end of a gesture” pending appellant’s clarification in
prior Office action dated 2/5/2021. Hence, in light of appellant’s arguments, it is unclear if a stationary gesture means a single point input?
	Nevertheless, applicant argues about stationary gesture that “Li fails to disclose or suggest using a stationary gesture to transition from a pause state to a play state.” Without defining the “stationary gesture” and without disclosing designated areas on the touch-sensitive surface for media pause or play functions, applicant vehemently argues about the recited feature of claim 23 is puzzling. After all, it is difficult to discuss the validity of prior art rejections when the recited feature is not described in the Specification of the present application.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 4-6, 11-13, and 18-20 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. §112, the applicant), regards as the invention.
	Claim 4 recites a description of the received touch input not a technical feature; further, “irrespective to a location” on the touch-sensitive surface is disclosed in the “touch pad” of Li. The entire surface of the Li touchpad is assumed to be functional unless proven otherwise. Same rationale applies to claims 11 and 18.
Claims 5 and 6 respectively recite a description of the touch-sensitive surface not a technical feature. Particularly, it is unclear if the description is about the bezel of the touch-sensitive surface? It is further unclear if the touch-sensitive surface is concave? It is still further unclear if a non-square touch-sensitive surface is claimed? Same rationale applies to claims 12-13 and 19-20 respectively.
Said features are construed and cited as a regular touch screen in the present Office action until further clarification provided.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory 
8.	The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. §103(c) and potential pre-AIA  35 U.S.C. §102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. §103(a).
10.	Claims 2-25 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Rosenberg (US 2008/0084400), hereinafter Rosenberg, and further in view of Li (US 6,639,584), hereinafter Li, and Bolliot et al. (US 2007/0211023), hereinafter Bolliot.
Claim 2
“a touch-sensitive surface; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including
instructions for” Rosenberg [0041] discloses “processor 20 and a system memory 26 via a memory bus 28”;

“while playing media using the electronic device, detecting an input on the touch-sensitive surface of the electronic device” Rosenberg [0037] discloses “touch gestures that are performed upon the touch screen”;

“in response to detecting the input: in accordance with a determination that the input is a rotation gesture that includes movement in a clockwise direction on the touch-sensitive surface, increasing a volume of audio playback of media; in accordance with a determination that the input is a rotation gesture that includes movement in a counterclockwise direction on the touch-sensitive surface that is different from the clockwise direction, decreasing the volume of audio playback of media” Li Figures 2A-K depict various gestures, including clockwise and counterclockwise gestures, on a touchpad performing various functions, and Li col.5 line 63 to col.6 line 4 discloses “[a]n upward motion, as shown by arrow 118 of FIG. 2E increases the volume. A downward motion, as shown by arrow 120 of FIG. 2F may be used to decrease the volume. Circular motion, such as is shown by arrow 122 of FIG. 2G commands the player to repeat the current song or ‘repeat range’, which a counterclockwise circular motion, as indicated by arrow 124 of FIG. 2H may be used to set the repeat range”;
	the “clockwise” and “counterclockwise” gestures for increasing and decreasing volume is specifically spelled out in Bolliot. Bolliot Figure 3 depicts clockwise and counterclockwise sound control knobs of a VUI (virtual user interface) and Bolliot [0035] discloses “[t]he VUI can also include rotation knobs similar to volume knobs for changing a volume or level of corresponding controls in the GUI. A user can move a finger in a clockwise or counterclockwise direction to generate sensory events and gain control of the virtual components”

“in accordance with a determination that the input is a swipe gesture, performing a media track change operation” Li col.4 lines 65-67 discloses “by moving his finger across touchpad 108 from left to right, the user instructs music player 100 to advance to the next song”.

Rosenberg, Li, and Bolliot disclose analogous art. However, Rosenberg does not spell out the “rotation gesture” and “clockwise/counterclockwise gesture increasing/decreasing volume” as recited above. It is disclosed in Li and Bolliot. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said features of Li and Bolliot into Rosenberg to enhance its touch input command functions.

Claim 3
“further in response to detecting the input: in accordance with a determination that the input is a stationary gesture, transitioning between a media pause state and a media play state” Li col.6 lines 9-10 discloses “FIG. 2I shows a pause command, consisting of two taps on touchpad 108”.
	Lack description given in the Specification of the present invention, “stationary gesture” is construed as “end of a gesture”; and the end of the two taps, as disclosed in Li, indicates a stationary gesture.

Claim 4
“wherein the stationary gesture is detected irrespective of a location at which the input is received on
the touch-sensitive surface” Li discloses a touchpad 108.
Claim 5
“wherein the touch-sensitive surface has curved edges” Li discloses a touchpad 108.

Claim 6
“wherein the touch-sensitive surface is round” Li discloses a touchpad 108.

Claim 7
“wherein performing the media track change operation includes transitioning to a next track in
accordance with a determination that the swipe gesture is performed with one finger” Li col.4 lines 65-67 discloses “by moving his finger across touchpad 108 from left to right, the user instructs music player 100 to advance to the next song”.

Claim 8
“wherein performing the media track change operation includes transitioning to a previous track in accordance with a determination that the swipe gesture is performed with two fingers” Rosenberg [0016] discloses “the two finger leftward-swipe finger gesture is mapped into a TRACK BACKWARDS video media control function”.

Claims 9 & 12-15
Claims 9 and 12-15 are rejected for the similar rationale given for claims 2 and 5-8 respectively.

Claims 10-11
Claims 10-11 are rejected for the similar rationale given for claims 3 and 4 respectively.

Claims 16 & 19-22
Claims 16 and 19-22 are rejected for the similar rationale given for claims 2 and 5-8 respectively.

Claims 17-18
Claims 17-18 are rejected for the similar rationale given for claims 3 and 4 respectively.
Claim 23
“in response to detecting the input: in accordance with a determination that the input is a stationary gesture detected at a first location on the touch-sensitive surface of the electronic device, transitioning from a media pause state to a media play state; in accordance with a determination that the input is a stationary gesture detected at a second location on the touch-sensitive surface of the electronic device, wherein the second location is different from the first location, transitioning from a media pause state to a media play state” Li col.5 lines 40-43 discloses “FIGS. 2A-K, illustrative patterns that may be traced on the surface of touchpad 108 to control the operation of music player 100 are shown. FIG. 2A shows a pattern representing the ‘play’ command”.

Claims 24-25
Claims 24 and 25 are each rejected for the similar rationale given for claim 23.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175